The opinion of the court was delivered by
Garrison, J.
"We have examined the assignments of error in connection with the record and the bills of exception, and find no legal impropriety'in the trial below, either in what the court did or in what it “refused to do. The case called for the application of the ordinary rules concerning the relation of master and servant. The facts to which the rules were applied were unusual and fairly susceptible of a construction that would lay the blame at the plaintiff’s own door. The failure of the jury to take this view of the facts is the real ground of complaint. There being no legal error, the judgment is affirmed.
For affirmance — The Chancellor, Chief Justice, Garrison, Gummere, Lippincott, Magie, Reed, Van Syckel, Bogert, Brown. 10.
For reversal — Hone.